Citation Nr: 1432082	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-23 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include as residuals of a cold weather injury to the feet.
	
2.  Entitlement to service connection for sinusitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was subsequently transferred to the RO in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans Judge at a Board hearing in April 2014.  A transcript of this proceeding has been associated with the claims file.  

The Veteran submitted additional evidence at the Board hearing along with a waiver of RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board recognizes that the issue that the issue regarding the feet was previously characterized as "entitlement to service connection for cold weather injuries to the feet."  In a subsequent August 2013 rating decision, which has not yet been appealed, the RO denied service connection for arthritis of the feet. While the claims file is negative for indications of either frostbite or X-ray evidence of arthritis, there is evidence of gouty arthritis.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and the diagnosis of gouty arthritis, the Board has recharacterized the issue on appeal as entitlement to service connection for a bilateral foot disorder to include as residuals of a cold weather injury to the feet, as reflected on the first page of this decision.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a copy of the April 2014 Board hearing transcript as well as VA treatment records dated from 8 through April 2013 which were considered by the RO in the most recent October 2013 supplemental statement of the case.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
	
The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, during the April 2014 Board hearing, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for sinusitis and entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to service connection for sinusitis and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the April 2014 Board hearing, the Veteran indicated that he wished to withdraw his appeal pertaining to the issues of entitlement to service connection for sinusitis and entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal pertaining to the issues of entitlement to service connection for a sinusitis and entitlement to a TDIU is dismissed.	


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a bilateral foot disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran contends that he was exposed to very cold temperatures while stationed at Fort Knox, Kentucky in January 1978 and was treated for frostbite.  He contends that his current foot problems, to include gouty arthritis, are the result of his in-service cold exposure.   

The Veteran's service treatment records do show that the Veteran was evaluated for possible frostbite of the feet in February 1978 but physical examination of the Veteran's feet revealed no cold injury.  Furthermore, the Veteran's September 1980 separation examination revealed normal feet.  

In May 2009 the Veteran submitted a claim for entitlement to service connection for cold weather injury to his feet.  In connection with this claim he submitted private treatment records showing gouty arthritis of the left foot as early March 1998 and osteopenia as well as degenerative changes of the right foot as early as March 2001.  He underwent VA feet examination in July 2009 and reported a history of frostbite to his feet as well as pain and swelling in both his feet beginning in 1998.  The July 2009 VA examination noted a diagnosis of bilateral gouty arthropathy and calcaneal spur.  Unfortunately, while the July 2009 VA examiner noted the Veteran's history of frostbite to the feet, no opinion was provided as to the etiology of the bilateral gouty arthropathy and/or calcaneal spur.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Barr, 21 Vet. App. at 311, the Court of Appeals for Veterans Claims found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  As the July 2009 VA examiner failed to provide an etiological opinion with regard to the Veteran's claimed bilateral foot disorder, another opinion is warranted pursuant to Barr.  

Also, in connection with this claim, the RO has obtained private treatment records dated from Dr M.G. and Dr. I.R.M. dated March 1998 through February 2013.  However, during the April 2014 Board hearing, the Veteran indicated that he also received treatment for his feet from Dr. C.F. beginning in 1986.  However, there are no records from Dr. C.F. in the claims file.  As such records are relevant to the claim on appeal, the Veteran should be provided with another opportunity to submit such records or authorize VA to obtain them.   
	
Moreover, it appears that there are outstanding VA treatment records that have not yet been associated with the claims file.  Significantly, the most recent VA treatment records in the file are dated in April 2013.  As such, on remand all VA treatment records dated from April 2013 to the present should be associated with the claims file.  
	
Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
claimed bilateral foot disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran an opportunity to identify any healthcare provider who treated him for his claimed bilateral foot disorder since service, particularly records from Dr. C.F. beginning in 1986 and Dr M.G. and Dr. I.R.M beginning February 2013  After securing any necessary authorization from him, obtain all identified treatment records to include VA treatment records dated from April 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. After obtaining the above records, return the claims file to the VA examiner who conducted the Veteran's July 2009 VA feet examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the July 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should offer an opinion as to the following: is it at least as likely as not that any the Veteran's diagnosed bilateral foot disorders, to include bilateral gouty arthropathy and calcaneal spur, are due to the Veteran's military service, to include cold weather exposure? 

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements.  Specifically, the examiner should consider the service treatment records showing that the Veteran was evaluated for possible frostbite of the feet in February 1978.  

The examiner should provide the supporting rationale for any opinion expressed.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


